UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08002 KOREA EQUITY FUND, INC. Worldwide Plaza 309 West 49th Street New York, NY 10019 Nomura Asset Management U.S.A. Inc. Worldwide Plaza 309 West 49th Street New York, NY 10019 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: October 31, 2013 Date of reporting period: October 31, 2013 ITEM 1.REPORT TO SHAREHOLDERS KOREA EQUITY FUND, INC. December 20, 2013 To Our Shareholders: We present the Annual Report of Korea Equity Fund, Inc. (the “Fund”) for the fiscal year ended October 31, 2013. The Net Asset Value per share (“NAV”) of the Fund increased by 5.7% and the closing market price of the Fund (on the New York Stock Exchange) increased by 5.3% for the fiscal year after giving effect to the reinvestment of income dividends and long-term capital gains distributions. The closing market price of the Fund on October 31, 2013 was $9.09, representing a discount of 10.6% to the NAV of $10.17. The net assets of the Fund totaled $99,073,982 on October 31, 2013. The Korea Composite Stock Price Index (“KOSPI”) increased from 1,912.06 to 2,030.09, or 6.2%, in local currency terms, for the fiscal year. Including the South Korean Won (“Won”) appreciation of 2.9% during the fiscal year, this represented a total increase of 9.1% in United States (“U.S.”) dollar terms. The Fund’s NAV underperformed the KOSPI, in U.S. dollar terms, by3.4 percentage points during the fiscal year. For the quarter ended October 31, 2013, the KOSPI increased from 1,941.03 to 2,030.09, or 6.1% in local currency terms, which, including theWon appreciation of 6.1% for the quarter, represented a total increase of 12.2% in U.S. dollar terms. The NAV of the Fund increased by 13.3% and outperformed the KOSPI, in U.S. dollar terms, by 1.1%. The Fund’s share price increased by 13.8% during the quarter. South Korean Economy The Bank of Korea reduced its growth forecast for South Korea’s gross domestic product (“GDP”) from 3.2% in December 2012 to 2.8% inOctober 2013. Real GDP recorded a growth rate of 3.3% year-over-year (“yoy”) in the third quarter of 2013. Real GDP increased by 1.1% quarter-over-quarter in the second and third quarters of 2013. GDP growth was mainly attributed to increased production in health and social work of 8.2%, agriculture, forestry and fishing of 7.3%, construction of 4.8%, and manufacturing of 4.0%. In October 2013, Korean export growth rose to 7.3% compared to November 2012, after posting declines in September 2012. During that period, demand from developed countries improved with exports increasing to the U.S. by 20.4% and to Europe by 35.1%. Meanwhile, exports to Southeast Asia declined 6.7% while exports to China were reduced to an increase of 0.1%. Exports of Information Technology (“IT”) and Automobiles increased 8.2% and 13.2%, respectively, while shipbuilding and petroleum products declined 11.8% and 19.7%, respectively. Consumer Price Index (“CPI”) headline inflation decreased from 1.6% in November 2012 to 0.7% in October 2013. The decrease was mainly attributed to a decline in food and non-alcoholic beverages of 1.8% and transportation of 1.4% yoy. In May 2013, the Monetary Policy Committee of the Bank of Korea cut its policy rate from 2.75% to 2.50%. Consumer confidence increased from 99 in December 2012 to 106 in October 2013. The jobless rate has remained stable at 3.0%. South Korean Stock Market The Telecommunication sector outperformed driven by the stable average revenue per user and growth from the expansion of the LTE network. The Textile and Wear Apparels sector also outperformed due to increasing orders. Transportation Equipment stocks, such as Hyundai Motor Company and Kia Motors Corporation, performed well driven by solid shipment growth in the overseas market. SK Hynix Inc., in the Electronic Appliances and Components sector, experienced gains from the recovery of the memory industry. Banks also outperformed due to the expectation of domestic economic recovery. On the other hand, Transportation Equipment stocks on the whole underperformed given concerns regarding the Fund believes that the slowdown of shipment growth due to currency appreciation and labor union-related issues. The Construction sector continued to underperform due to weak profitability and uncertain orders momentum. Chemicals and Iron and Steel stocks also underperformed given the continuing weak demand from China amid ongoing macroeconomic uncertainty. The Food and Beverage sector underperformed given concerns due to increasing commodity prices. Portfolio Management Activity The Fund added Shinhan Financial Group Co., Ltd. since the Fund believes that the company’s asset quality control will allow it to differentiate itself from its peers amid an uncertain macroeconomic environment. The Fund increased its position in SK Hynix Inc. as the Fund believes the company will benefit from the recovery of the memory industry. The Fund also increased its position in NCsoft Corporation because it expects new game launches in China to lead to stable earnings growth going forward. While the Fund reduced its position in Samsung Electronics Co., Ltd. ordinary shares due to concerns that a slowdown in smart phone shipment growth will negatively affect the company’s earnings, the Fund added positions in its preferred shares due to the relatively attractive dividend yield and the expectation that the discount gap between the two share classes will narrow. The Fund added Coway Co., Ltd. because it expects margin improvement to continue due to the increase in average selling price and tight cost control. The Fund increased its position in Samsung Life Insurance Co., Ltd. as the Fund believes the company will benefit from rising rates. The Fund added Daewoo Shipbuilding & Marine Engineering Co., Ltd. given the company’s strong off-shore order momentum and rising commercial vessel prices. The Fund also added Hyundai Motor Company with the expectation that the company will benefit from the launch of a new model and maintain a stable earnings momentum. The Fund reduced its position in Samsung Engineering Co., Ltd. as the company’s earnings failed to meet expectations due to a reduction of orders. The Fund sold its position in Paradise Co., Ltd. in order to take profits considering the stock’s outperformance during the year. The Fund reduced its position in Hyundai Mobis as the company’s after sales revenue has declined mainly due to the sluggish economies in Korea and Europe. The Fund sold out of its position in CJ CheilJedang Corporation as the Fund believes weak lysine prices in China could lead to deteriorating earnings. The Fund also sold its holdings in Orion Corp due to the slowdown of revenue growth in China. The Fund sold its position in Hankook Tire World- wide Co., Ltd. since the company’s share price already reflected a replacement tire demand recovery and improvements to profitability. The Fund also sold out of its position in KT&G Corporation since the earnings recovery in the ginseng business failed to meet expectations. The Fund participated in a placement offering for Youngone Corporation. The Fund expects the company to achieve stable earnings growth going forward given its diversified customer base and reliable quality cost control at its overseas factories. The Fund also participated in twoinitial public offerings. Both companies, Hyundai Rotem and Amicogen, Inc., increased in value after listing and accordingly, the Fund disposed of its positions in order realize the associated gains. Investment Strategy Many investors seemed to be concerned about the political impasse in the U.S. caused by President Obama’s Affordable Care Act and the rising debt ceiling, which resulted in the partial shutdown of the U.S. government earlier this year. Although this clearly adds to the list of uncertainties, the Fund sees this as a political, binary, event-driven issue rather than an economic issue. The Fund does not expect that the shutdown caused significant damage to the economic growth trend. Moreover, amid such political uncertainty, it is very unlikely that the Federal Reserve will consider any policy tapering in the near future. In fact, the monetary authorities are more likely to try to offset the negative impact from the budget fallout. Hence, market liquidity will remain ample and the Fund might even expect some reversal of liquidity flows back towards the Emerging Markets. The Fund is more optimistic about the Korean equity market compared to a few months ago asthe country’s macroeconomic indicators haveimproved. GDP growth expanded by 1.1% in the third quarter from the preceding three months. Exports, which account for around half of GDP, have improved from the previous year. The government revised the official economic growth forecast from 2.3% to 2.7% and the Bankof Korea expects the economy to expand by 2.8% in 2013. Downward earnings revisions are almost at an end, limiting further downside for the equity market. The Fund still expects the fiscal stimulus plan, improving demand-supply conditions, and cheap stock valuation to support the overall South Korean stock market The Fund will continue to maintain an overweight position in the Electronic Appliances and Component sector throughout the fourth quarterof 2013. The Fund maintains an underweight position in Samsung Electronics Co., Ltd. due toits belief that the upside momentum in the smart phone business is limited. The Fund maintains an overweight position in SK Hynix Inc. as it expects strong prices in the memory industry to improve earnings growth. The Fund also maintains an overweight position in NCsoft Corporation as the Fund expects earnings momentum triggered by new game launches in China. Meanwhile, the Fund is cautious about display and electronic component manufacturers due to concerns about their profitability outlook. The Fund will continue to maintain an overweight position in the Financing Business and Insurance sectors since these sectors should benefit from a turnaround in the domestic economy caused by the new government stimulus package. The Fund favors automobile original equipment manufacturers, such as Hyundai Motor Company and Kia Motors Corporation, given the stable shipment growth and earnings momentum supported by a new model cycle andimproving productivity. The Fund maintains a positive view of automobile parts manufacturers given stable revenue growth, but will continue to monitor the positions in such companies considering the unexpectedly slow margin improvement. The Fund maintains a positive view on the Shipbuilding sector due to stable orders momentum and potential margin turnaround. Meanwhile, the Fund maintains a bearish viewof the Chemical Product and Basic Metallic sectors as weak demand could negatively affect earnings. The Fund aims to reduce its position in basic metal stocks, such as Korea Zinc Co., Ltd. The Fund maintains an underweight position in the Information & Communication sector as the current share price currently reflects improved earnings driven by the average revenue per user growth from the expansion of the LTE network. The Fund appreciates your continuing support. Sincerely, Yutaka Itabashi President DISCLOSURES Sources: Nomura Asset Management U.S.A. Inc. and Bloomberg L.P. Past performance is not indicative of future results. The NAV price is adjusted for reinvestment of income dividends and capital gain distributions. The New York Stock Exchange’s closing market price is adjusted for reinvestment of income dividends and capital gain distributions. The Fund’s performance does not reflect sales commissions. This material contains the current opinions of the Fund’s manager, which are subject to change without notice. It should not be considered investment advice. Statements concerning financial market trends are based on current market conditions, which will fluctuate. There is no guarantee that these investment strategies will work under all market conditions, and each investor should evaluate their ability to invest for the long term. Comparisons between changes in the Fund’s net asset value or market price per share and changes in the Fund’s benchmark should be considered in light of the Fund’s investment policy and objective, the characteristics and quality of the Fund’s investments, the size of the Fund, and variations in the South Korean Won/U.S. Dollar exchange rate. This report is for informational purposes only. Investment products offered are not FDIC insured, may lose value, and are not bank guaranteed. Indices are unmanaged. You cannot invest directly into an index. RECENT DIRECTOR CHANGES The Board of Directors want to express their appreciation and gratitude to Dr. Chor Weng Tan for his exemplary service and leadership during his long tenure as an Independent Director of the Fund. He resigned as of June 30, 2013. The Board of Directors and officers want to take this opportunity to express their appreciation to Mr. Masashi Terachi,who has been assigned to new duties at Nomura Funds Research and Technologies Co., Ltd. in Tokyo. Mr. Terachi had served as President of Nomura Asset Management U.S.A., Inc., the Fund’s manager, and President and Director of the Fund since 2012. He resigned as of September 19, 2013. In view of Mr. Terachi’s resignation, the Board of Directors of the Fund has elected Mr. Yutaka Itabashi to serve as an interested member of its Board of Directors. Mr. Itabashi most recently served as Managing Director of Nomura Asset Management Co., Ltd, the Fund’s Investment Adviser. SHAREHOLDERS ACCOUNT INFORMATION Shareholders whose accounts are held in their own name may contact the Fund’s registrar Computershare Trust Company, N.A., at (800) 426-5523 for information concerning their accounts. PROXY VOTING A description of the policies and procedures that the Fund uses to vote proxies relating to portfolio securities is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the website of the Securities and Exchange Commission (“SEC”) at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the SEC’s web site at http://www.sec.gov. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files a schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s web site at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. FUND CERTIFICATION In September 2013, the Fund filed its Chief Executive Officer Certification with the New York Stock Exchange pursuant to Section 303A.12(a) of the New York Stock Exchange Corporate Governance Listing Standards. The Fund’s Chief Executive Officer and Chief Financial Officer Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 were filed with the Fund’s Form N-CSR and are available on the SEC’s web site at http://www.sec.gov. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet website which highlights it history, investment philosophy and process and products, which include the Fund. The Internet web address is www.nomura.com. KOREA EQUITY FUND, INC. FUND HIGHLIGHTS—OCTOBER 31, 2013 (Unaudited) KEY STATISTICS Net Assets Net Asset Value per Share Closing NYSE Market Price Percentage Increase in Net Asset Value per Share*† 5.7% Percentage Increase in NYSE Market Price*† 5.3% MARKET INDEX SOUTH Percentage Increase in Market Index* KOREAN WON U.S.$ Korea Composite Stock Price Index* 6.2% 9.1% *From November 1, 2012 through October 31, 2013 †Reflects the percentage change in share price adjusted for reinvestment of income dividends and long term capital gains distributions ASSET ALLOCATION South Korean Equity Securities % Foreign Currency % Other Assets Less Liabilities, Net % Net Assets % INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Electronic Appliances and Components Other Products Transportation Equipment Transportation Insurance Textiles and Apparel Financing Business Chemicals Services Machinery Information and Communication Pharmaceuticals Wholesale Retail Iron and Steel TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Issuer MarketValue % of Net Assets Samsung Electronics Co., Ltd. $ Hyundai Mobis SK Hynix Inc. Hyundai Motor Company NCsoft Corporation Shinhan Financial Group Co., Ltd. Dongbu Insurance Co., Ltd. Hyundai Greenfood Co., Ltd. Korea Zinc Co., Ltd. Coway Co. Ltd. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the shareholders and Board of Directors of Korea Equity Fund, Inc. We have audited the accompanying statement of assets and liabilities of Korea Equity Fund, Inc. (the “Fund”), including the schedule of investments, as of October 31, 2013, and the related statements of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights foreach of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an auditof the Fund's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2013 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Korea Equity Fund, Inc. at October 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 20, 2013 See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* OCTOBER 31, 2013 KOREAN EQUITY SECURITIES Shares Cost Market Value % of Net Assets Chemicals Dongsung Finetec Corporation † $ $ Superconducting materials LG Chem Ltd Petrochemicals, plastic resins, and engineering plastics Total Chemicals Electronic Appliances and Components Samsung Electronics Co., Ltd Consumer electronics, computers, and telecommunications SK Hynix Inc † Semiconductors Total Electronic Appliances and Components Financing Business KB Financial Group Inc Commercial banking services Samsung Card Co., Ltd. Credit card services Shinhan Financial Group Co., Ltd. Consumer and commercial-related financial services Total Financing Business Information and Communication NCsoft Corporation Online gaming WeMade Entertainment Co., Ltd. † Online game developer and publisher WINS Technet Co., Ltd. Provides security network services Total Information and Communication Insurance Dongbu Insurance Co., Ltd. Non-life insurance Samsung Fire & Marine Insurance Co., Ltd. Non-life insurance Samsung Life Insurance Co., Ltd. Life insurance Total Insurance See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS*—(Continued) OCTOBER 31, 2013 Shares Cost Market Value % of Net Assets Iron and Steel Korea Zinc Co., Ltd. $ $ Non-ferrous metals POSCO Hot and cold rolled steel products Sung Kwang Bend Co., Ltd. Piping materials Total Iron and Steel Machinery Doosan Infracore Co., Ltd. † General industrial machinery Total Machinery Other Products Baiksan Co., Ltd. Development, manufacturing, and sale of artificial leather Genic Co., Ltd. † Health and beauty products Interojo Co Ltd. Manufactures and sale of contact lens Lock&Lock Co. Ltd. Plastic food storage Total Other Products Pharmaceuticals Green Cross Corporation Manufactures household medical drugs Total Pharmaceuticals Retail GS Retail Company Ltd. Owns and operates various stores and online retail businesses Total Retail Services CJ O Shopping Co., Ltd. Online retail marketing company CJ CGV Co., Ltd.† Movie theaters See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS*—(Continued) OCTOBER 31, 2013 Shares Cost Market Value % of Net Assets Coway Co. Ltd. $ $ Manufactures environment-related products GOLFZON Co., Ltd. Development of golf game software Kangwon Land Corp. Casinos and leisure business Samsung Engineering Co., Ltd. Engineering and construction Wonik Materials Company Ltd. † Supplies specialty gas Total Services Textiles and Apparel Hansae Co., Ltd. Original equipment manufacturing of garments Huvis Corporation Textile products and services Youngone Corporation Outdoor sportswear and shoes Total Textiles and Apparel Transportation AJ Rent a Car Co Ltd † Auto rental company Daewoo Shipbuilding & Marine Engineering Co., Ltd. Shipbuilding Samsung Heavy Industries Co Ltd Manufactures various transportation carriers Total Transportation Transportation Equipment Hyundai Mobis Automotive service components Hyundai Motor Company Passenger cars, trucks, autoparts, and commercial vehicles Hyundai Motor Company - Preferred Passenger cars, trucks, autoparts, and commercial vehicles Hyundai Motor Company - 2nd Preferred Passenger cars, trucks, autoparts, and commercial vehicles See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS*—(Continued) OCTOBER 31, 2013 Cost Market Value % of Net Assets Kia Motors Corporation $ $ Passenger cars, mini-buses, trucks, and commercial vehicles Kolao Holding Retails cars and provides repairs and maintenance Total Transportation Equipment Wholesale Hyundai Greenfood Co., Ltd. Wholesale and distribution of food iMarketKorea Inc. Maintenance, repair, and operations procurement services Samchuly Bicycle Co., Ltd. Manufactures and sells bicycles Total Wholesale. TOTAL SOUTH KOREAN EQUITY SECURITIES $ $ INVESTMENT IN FOREIGN CURRENCY South Korea Won. $ $ Non-interest bearing account TOTAL INVESTMENT IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ *The description following each investment is unaudited and not covered by the Report of Independent Registered Public Accounting Firm. †Non-income producing security. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of October 31, 2013. South Korean Won KRW 1,061.28 USD $1.00 See notes to financial statements. KOREA EQUITY FUND, INC. STATEMENT OF ASSETS AND LIABILITIES OCTOBER 31, 2013 ASSETS: Investments in securities, at market value (cost—$77,789,601) $ Investment in foreign currency, at market value (cost - $1,020,203) Receivable for investments sold Prepaid expenses Cash and cash equivalents Total Assets LIABILITIES: Accrued management fee Accrued directors’ fee and expenses Other accrued expenses Total Liabilities NET ASSETS: Capital stock (par value of 9,740,623 shares of capital stock outstanding, authorized 100,000,000, par value $0.10 each) Paid-in capital Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency transactions Accumulated net investment loss ) Net Assets $ Net asset value per share $ See notes to financial statements. KOREA EQUITY FUND, INC. STATEMENT OF OPERATIONS FOR THE YEAR ENDED OCTOBER 31, 2013 INCOME: Dividend income (less $185,305 of withholding taxes) $ Interest income Total Income $ EXPENSES: Management fee Legal fees Custodian fees Directors’ fees and expenses Auditing and tax reporting fees Shareholder reports Registration fees Annual meeting expenses Miscellaneous fees Transfer agency fees Total Expenses INVESTMENT LOSS—NET ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Realized gain on investments and foreign currency transactions: Net realized gain on investments Net realized gain on foreign currency transaction Net realized gain on investments and foreign currency transactions Net change in unrealized depreciation on investments ) Net change in unrealized appreciation on foreign currency transactions and translation Net realized and unrealized gain on investments and foreign currency transactions and translation NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. KOREA EQUITY FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended October 31, FROM INVESTMENT ACTIVITIES: Net investment loss $ ) $ ) Net realized gain on investments Net realized gain on foreign currency transactions Change in net unrealized depreciation on investments and foreign currency transactions and translation ) ) Increase in net assets derived from investment activities FROM DISTRIBUTION TO SHAREHOLDERS: Capital gain distribution. ) ) Decrease in net assets derived from distributions to shareholders. ) ) FROM CAPITAL SHARE TRANSACTIONS: Net asset value of shares reinvested as part of capital gain distribution 0 Net asset value of shares distributed as part of tender offer 0 ) Increase in net assets derived from capital share transactions. 0 NET ASSETS: Beginning of year End of year (including accumulated net investment loss of $331,897 and $427,130, respectively). $ $ See notes to financial statements. KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS 1. Significant Accounting Policies Korea Equity Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940 as a non-diversified, closed-end investment management company. The Fund was incorporated in Maryland on September 7, 1993 and investment operations commenced on December 3, 1993. The Fund’s investment objective is to seek long-term capital appreciation through investments primarily in equity securities of South Korean companies. In the opinion of management, all material adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation have been included. The accompanying financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) and are stated in United States dollars. The following is a summary of the significant accounting and reporting policies used in preparing the financial statements. (a)Valuation of Securities—Investments traded on stock exchanges are valued at the last sale price on the principal market on which such securities are traded as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Securities traded in the U.S. over-the-counter market (as opposed to the over-the-counter market for foreign investors in South Korea) are valued at the last reported sales price as of the close of business on such day the securities are being valued or, if none is available, at the mean of the bid and offer price at the close of the day or, if none is available, at the last reported sales price available to the Fund. Securities for which market quotations are not readily available and restricted securities are valued in good faith at fair value using methods determined by the Board of Directors. Short-term debt securities which mature in 60 days or less are valued at amortized cost, which approximates fair value, if their original maturity at the date of purchase was 60 days or less, or by amortizing their value on the 61st day prior to maturity if their term to maturity at the date of purchase exceeded 60 days. (b)Foreign Currency Transactions—Transactions denominated in South Korean Won (“Won”) are recorded in the Fund’s records at the prevailing rate at the time of the transaction. Asset and liability accounts that are denominated in Won are adjusted to reflect the current exchange rate at the end of the period. Transaction gains or losses resulting from changes in the exchange rate during the reporting period or upon settlement of foreign currency transactions are included in the results of operations for the current period. The net assets of the Fund are presented at the exchange rate and market values at the end of the year. The Fund does isolate that portion of the results of operations arising as a result of changes in the foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held at October 31, 2013. Net realized gains or losses on investments includes gains or losses arising from the sales of portfolio securities and sales and maturities of short-term securities. Net realized gains or losses on foreign currency transactions arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. (c)Security Transactions, Investment Income, and Distributions to Shareholders—Security transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. Realized gains and losses on the sale of investments are calculated on a first-in first-out basis. Distributions from net investment income and net realized capital gains are determined in accordance with Federal income tax regulations, which may differ from GAAP. To the extent these “book/tax” differences are permanent in nature (i.e., that they result from other than timing of recognition—“temporary”), such amounts are reclassified within the capital accounts based on their Federal tax basis treatment; temporary differences do not require reclassification. Dividends and distributions which exceed net realized capital gains for financial reporting purposes, but not for tax purposes, are reported as distributions in excess of net realized capital gains. Pursuant to a securities lending agreement with Brown Brothers Harriman & Co., the Fund may lend securities to qualified institutions. It is the Fund’s policy that, at origination, all loans are secured by collateral of at least 102% of KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS - (Continued) the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the Fund’s policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is provided in the form of cash, which will be invested in certain money market funds. The Fund is entitled to receive all income on securities loaned, in addition to a portion of the income earned as a result of the lending transaction. Although each security loan is fully collateralized, there are certain risks. On November 21, 2008, the Fund suspended its participation in the securities lending program. The Fund may resume its participation in the future. During the fiscal year ended October 31, 2013, the Fund did not earn any fees from lending fund portfolio securities, pursuant to the securities lending agreement. (d)Capital Account Reclassification—For the year ended October 31, 2013, the Fund’s accumulated net investment loss was decreased by $870,555, paid-in capital was decreased by $670,866, and the accumulated net realized gain on investments and foreign currency transactions was decreased by $199,689. The adjustments were a result of the reclassification of foreign exchange losses and net operating loss. These adjustments had no impact on net assets. (e)Income Taxes—A provision for United States income taxes has not been made since it is the intention of the Fund to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute within the allowable time limit all taxable income to its shareholders. Under South Korean tax laws, a withholding tax is imposed on dividends and interest income at the rate of 16.5% and 13.2%, respectively, and such withholding taxes are reflected as a reduction of the related revenue. There is no withholding tax on realized gains. The Fund evaluates tax positions taken or expected to be taken in accordance with GAAP, to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. As of and during the year ended October 31, 2013 as well as for the prior three tax years, the Fund did not have any liabilities for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the statement of operations. During the current year and for the prior three tax years, the Fund did not incur any interest or penalties. (f)Subscription for New Shares—As part of their annual corporate action matters, certain South Korean companies offer rights to their shareholders to subscribe to new shares which are eligible for a portion of the dividends paid on existing shares in the year of subscription. The Fund normally subscribes to new share offerings by South Korean companies. (g)Use of Estimates in Financial Statement Preparation—The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (h)Concentration of Risk—A significant portion of the Fund’s net assets consists of South Korean securities which involve certain considerations and risks not typically associated with investments in the U.S. In addition to the smaller size, less liquidity and greater volatility, the South Korean securities market is less developed than the U.S. securities market and there is often substantially less publicly available information about South Korean issuers than there is about U.S. issuers. Future economic and political developments in South Korea could adversely affect the liquidity or value, or both, of securities in which the Fund is invested. Further, the Fund may be exposed to currency devaluation and other exchange rate fluctuations. (i)Indemnifications—Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising from the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these agreements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on the Fund’s experience, the Fund expects the risk of loss to be remote and as such no additional accruals were recorded on the statements of assets and liabilities. KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS—(Continued) 2. Management Agreement and Transactions With Affiliated Persons Nomura Asset Management U.S.A. Inc. (“NAM-USA” or the “Manager”) acts as the Manager of the Fund pursuant to a management agreement. Under the agreement, the Manager provides all office space, facilities and personnel necessary to perform its duties. Pursuant to such management agreement, the Manager has retained its parent company, Nomura Asset Management Co., Ltd. (“NAM”), as investment adviser for the Fund, and Nomura Asset Management Hong Kong Limited (“NAM-Hong Kong”) and Nomura Asset Management Singapore Limited (“NAM-Singapore”), as investment sub-advisers for the Fund. As compensation for its services to the Fund, the Manager receives a monthly fee computed at the annual rate of 0.85% of the Fund’s average weekly net assets. Under the management agreement, the Fund incurred fees to the Manager of $800,864 for the year ended October 31, 2013. Under the Investment Advisory Agreement, the Manager informed the Fund that NAM earned sub-advisory fees of $209,873 from the Manager, not the Fund, for the year ended October 31, 2013. In addition, NAM-Hong Kong and NAM-Singapore earned sub-advisory fees of $46,639 and $209,873, respectively. At October 31, 2013, the management fee payable to the Manager by the Fund was $70,379. Certain officers and/or directors of the Fund are officers and/or directors of the Manager. Affiliates of Nomura Holdings, Inc. (the Manager’s indirect parent) did not earn any fees in commissions on the execution of portfolio security transactions for the year ended October 31, 2013. The Fund pays each Director not affiliated with the Manager an annual fee of $12,000 plus $1,500 per meeting attended or $1,000 per telephone meeting attended, together with such Director’s actual expenses related to attendance at meetings. The Chairman of the Board, presently Rodney A. Buck, who is not affiliated with the Manager, is paid an additional annual fee of $5,000. The Chairman of the Audit Committee, presently David B. Chemidlin, receives an additional annual fee of $1,000. Such fees and expenses for unaffiliated Directors aggregated to $105,034 for the year ended October 31, 2013. 3. Purchases and Sales of Investments Purchases and sales of investments, exclusive of investments in foreign currency and short-term securities, for the year ended October 31, 2013 were $59,894,957 and $69,640,059, respectively. 4. Federal Income Taxes As of October 31, 2013, net unrealized appreciation on investments for Federal income tax purposes was $17,996,337, consisting of $18,543,013 related to appreciated securities and $546,676 related to depreciated securities. The aggregate cost of investments, at October 31, 2013, for federal income tax purposes was $79,774,303. At October 31, 2013 the components of accumulated earnings on a tax basis were as follows: Unrealized appreciation on investments and foreign currency transactions $ Undistributed long term capital gains Qualified late year loss deferral ) Total accumulated earnings $ The Fund paid a long term capital gains distribution of $1.053 per share ($10,256,876) to shareholders of record as of December 24, 2012 on January 4, 2013. The ex-dividend date was December 20, 2012. The Fund paid a dividend distribution of $3.065 per share to shareholders of record as of November 30, 2011 on January 18, 2012. The ex-dividend date was November 28, 2011. The distribution was comprised of short-term capital gains of $0.46 per share ($4,070,960) and long-term capital gains of $2.605 per share ($23,054,020). The dividend was paid in newly-issued shares of the Fund’s common stock. Shareholders had the option to request that their dividend be paid in cash in lieu of common stock; however, the aggregate amount of cash distributions to all shareholders was limited to $8,951,244, which represented 33% of the aggregate dollar amount of the total distribution. The 1,973,003 distributed shares of common stock were valued at $9.21 per share, which was the trade-weighted average trading price of the Fund’s common stock on the New York Stock Exchange during the three-business day period ended January 9, 2012. KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS—(Continued) The tax character of distributions paid during the fiscal years ended October 31, 2013 and October 31, 2012 were as follows: October-13 October-12 Ordinary Income $0 Capital Gains 5.Fair Value Measurements In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. GAAP also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below. · Level 1—quoted prices in active markets for identical investments · Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3—significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of October 31, 2013. Level Investments in Securities Level 1 Equity Securities* $ Foreign Currency Level 2 -0- Level 3 -0- Total $ *Please refer to the Schedule of Investments for break-down of the valuation by industry type. During the year ended October 31, 2013, there were no transfers between Level 1, Level 2, or Level 3 securities. During the year ended October 31, 2013, the Fund did not hold any instrument which used significant unobservable inputs (Level 3) in determining fair value. 6. Share Repurchases and Discount Management Plan The Board of Directors of the Fund announced a Discount Management Plan on June 3, 2010. The Plan consisted of an open-market share repurchase program and a tender offer component. The Fund commenced share repurchases on the New York Stock Exchange on July 1, 2010. Between July 1, 2010 and August 13, 2010, the Fund repurchased 149,609 shares of its capital stock for an aggregate purchase price of $1,483,505. The impact of the Plan resulted in less than a $0.01 change to the net asset value per share. The Board of Directors announced an enhanced Discount Management Plan on August 17, 2010 that provided for a tender offer of up to 20 percent of the Fund’s outstanding shares of capital stock. The enhanced Plan also contemplates that the Board of Directors will annually evaluate whether, taking into account the Fund’s performance, trading discount from net asset value and other relevant factors, the Fund should make an additional tender offer for between 5 and 15 percent of its outstanding shares of capital stock. On November 17, 2010, the Fund commenced a tender offer for up to 2,212,479 shares of its outstanding capital stock at a price equal to 98 percent of the net asset value per share on the expiration date of the KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS—(Continued) offer (or if the tender offer is extended, on the date to which the tender offer is extended). The tender offer expired on December 17, 2010, at which time the offer was oversubscribed. The Fund purchased the maximum number of shares covered by the offer at a price of $12.79 per share, which represented a price equal to 98 percent of the net asset value per share as of the close of trading on the New York Stock Exchange on December 17, 2010. As a result of the tender offer, $28,297,607 was distributed to the shareholders and there was a $0.06 increase to the net asset value per share. The Fund’s intention to conduct a second tender offer was announced on June 7, 2011. This tender offer was for up to 10 percent of the Fund’s outstanding stock during the fourth quarter of 2011 if the Fund's stock traded at a specific discount during the third quarter of 2011. The stock did trade at the specific discount. The Fund commenced an offer for up to 1,082,292 shares of its common stock on January 31, 2012. The offer expired on March 5, 2012, at which time the Fund purchased the maximum number of shares covered by the offer at a price of $10.33, which represented a price equal to 98 percent of the net asset value per share as of the close of trading on the New York Stock Exchange on March 5, 2012. As a result of the tender offer, $11,180,076 was distributed to the shareholders and there was a $0.02 increase to the net asset value per share. 7. Recent Accounting Pronouncements In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosures are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position. They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of US GAAP and those entities that prepare their financial statements on the basis of IFRS. ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. In January 2013, FASB issued ASU 2013-01, “Clarifying the Scope of Disclosures about off-setting Assets and Liabilities” (“ASU 2013-01”) that provides clarification about which instruments and transactions are subject to ASU 2011-11. At this time, management is evaluating the implications of ASU 2011-11 and ASU 2013-01. KOREA EQUITY FUND, INC. FINANCIAL HIGHLIGHTS Selected per share data and ratios for a share of common stock outstanding throughout each year: For the Year Ended October 31, Net asset value, beginning of year $ Net investment loss* ) Net realized and unrealized gain on investments and foreign currency Total from investment operations Distributions: Distributions from investment income, net — ) Distributions from capital gains ) ) — — — Total from distributions ) ) — — ) Fund Share Transactions Effect of Tender Offer** — — — Total Fund share transactions — — — Net asset value, end of year $ Market value, end of year $ Total investment return† % %) % % % Ratio to average net assets/supplemental data: Net assets, end of period (000) $ Operating expenses % Net investment income (loss) %) %) %) %) %) Portfolio turnover 64
